Title: The American Peace Commissioners to John Lamb, 29 Jun. 1786
From: American Peace Commissioners,Adams, John,Jefferson, Thomas
To: Lamb, John


          
            
              Sir—
            
            

              London

              June 29th. 1786—
            
          


          The Importance of Peace with the Algerines, and the other
            Inhabitants of the Coast of Barbary, to the United States, renders it necessary that
            every information which can be obtained should be laid before Congress:
          And as the demands for the Redemption of Captives as well as the
            amount of Customary Presents are so much more considerable than seem to have been
            expected in America it appears to us necessary that you should return without loss of
            Time to New York, there to give an Account to Congress of all the particulars which have
            come to your Knowledge as well as of your own proceedings and of the Monies which have
            been paid on account of the United States, in consequence of your draughts upon the
            Minister in London.
          From Congress when you arrive there you will receive orders for
            your future Government and in the meantime we have no further occasion for your Services
            in Europe.
          If you Know of a Certain Passage immediately from any port in
            Spain, We advise you to avail yourself of it: if not, we think it most adviseable for
            you to come to Paris and from thence, after having consulted with Mr. Jefferson to repair to L’Orient and embark for New York, in
            the first Packett—As the Instructions we send to Mr. Randal
            are to come on to Paris in his Way to America, unless he should choose to accompany you from some port in Spain,
            We desire you to furnish him with money for his Expenses to Paris, & London out
            of the Cash already in your Hands, and We recommend to him as well as to you all
            reasonable Attention to Economy.
          We are Sir Your most / Obedt. Humble
              Servt.


          

            London

             June 29. 1786
            
              John Adams
            
          
          

            Paris

             July 7. 1786.
             Th: Jefferson
          
        